UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV19-05643 JAK (PJWx) Date November 20, 2019
Title Andrew Harrison Kramer v. U. S. Marshals Eastern District
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Andrea Keifer Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER DISMISSING CASE JS-6

On November 6, 2019, the Court issued an order to show cause as to why this action should not be
dismissed for lack of prosecution (the “OSC”). The OSC directed Plaintiff to file a proof of service showing
that Defendant was served with the Petition and/or respond to the OSC in writing no later than December
4, 2019. Plaintiff submitted a letter on November 13, 2019, requesting that the case be dismissed and
inquiring whether the filing fee was received in Case LA CV19-08385 JAK (PJWx) (the “Letter”). Pursuant
to L.R. 53-2.5, this District requires all communications with the Court through an appropriate application
or motion that is filed on the docket. Although letters are not permitted pursuant to the Local Rule, in the
interest of party and judicial economy, the Court will accept it as filed. However, Plaintiff is advised that
any future document will be stricken if it does not comply with the Local Rules.

In light of the foregoing, it is ordered that this action is DISMISSED. The action will be dismissed without
prejudice unless Plaintiff files a dismissal with prejudice on or before January 6, 2020. The filing fee of
$350 has been received in Case LA CV19-08385 JAK (PJWx). In the future, Plaintiff shall submit the
appropriate request, motion, or application specific to a single case so that it and the order can be filed in
the case to which it refers.

IT IS SO ORDERED.

 

Initials of Preparer ak

 

Page 1 of 1
